              Case 2:19-cv-01911-MJP Document 42 Filed 03/11/21 Page 1 of 2




 1                                                   THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
      THE POKÉMON COMPANY                             No. 2:19-cv-01911-MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                    NOTICE OF WITHDRAWAL OF
11                                                    COUNSEL
                            Plaintiff,
12
             v.
13
      BRYAN GARCIA CRUZ, an individual,
14    and DAVID ANDINO MAISONAVE, an
      individual,
15
                            Defendants.
16

17   TO:           CLERK OF THE COURT;
18   AND TO:       ALL PARTIES AND ATTORNEYS OF RECORD
19          Notice is hereby given pursuant to LCR 83.2(b)(3) that Holly M. Simpkins hereby
20   withdraws as counsel of record for Plaintiff, The Pokémon Company International, Inc. (“TPCi”)
21   in this action. TPCi’s remaining counsel, Jacob P. Dini and Lauren W. Staniar will continue to
22   represent TPCi.
23

24
25

26

                                                                          Perkins Coie LLP
     NOTICE OF WITHDRAWAL OF COUNSEL - 1
                                                                    1201 Third Avenue, Suite 4900
     (No. 2:19-cv-01911-MJP)
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
                                                                         Fax: 206.359.9000
            Case 2:19-cv-01911-MJP Document 42 Filed 03/11/21 Page 2 of 2




 1   DATED: March 11, 2021
 2
                                             s/Holly M. Simpkins
 3                                           Holly M. Simpkins, WSBA No. 33297

 4                                           s/Lauren W. Staniar
                                             Lauren W. Staniar, WSBA No. 48741
 5
                                             s/Jacob P. Dini
 6
                                             Jacob P. Dini, WSBA No. 54115
 7
                                             Perkins Coie LLP
 8                                           1201 Third Avenue, Suite 4900
                                             Seattle, WA 98101-3099
 9                                           Telephone: 206.359.8000
                                             Facsimile: 206.359.9000
10
                                             E-mail: hsimpkins@perkinscoie.com
11                                           E-mail: lstaniar@perkinscoie.com
                                             E-mail: jdini@perkinscoie.com
12
                                             Attorneys for Plaintiff, The Pokémon
13                                           Company International, Inc.
14

15

16

17

18
19

20

21

22

23

24
25

26


     NOTICE OF WITHDRAWAL OF COUNSEL - 2                         Perkins Coie LLP
                                                           1201 Third Avenue, Suite 4900
     (No. 2:19-cv-01911-MJP)
                                                             Seattle, WA 98101-3099
                                                               Phone: 206.359.8000
                                                                Fax: 206.359.9000
